Citation Nr: 0721569	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-30 131 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk





INTRODUCTION

The veteran had reported active military service from 
November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1. VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made all reasonable efforts 
to develop such evidence.

2.  It is not shown by competent and probative evidence that 
the veteran has bilateral hearing loss attributable to his 
active service.

3.  The veteran's tinnitus is reasonably associated with his 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  Tinnitus was reasonably incurred during the veteran's 
active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, VA must ask the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

While VA failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims for the disability on appeal prior to the 
denial of the claims, such failure is harmless because the 
claim, with regard to hearing loss, is being denied; 
therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with a communication in June 2005 
with regard to both his bilateral hearing loss and tinnitus 
claims.  He was told what the evidence had to show to 
establish entitlement to service connection.  He was provided 
with a statement of the case in August 2005 which provided 
him with notice as to what was required to establish service 
connection for each of his claims.

The Board finds that all necessary assistance has also been 
provided to the veteran. The evidence includes service 
medical records and post service medical records.   

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Pertinent Legal Criteria

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing: (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v, Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value

Analysis

Bilateral Hearing Loss:

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but it does not have to discuss each piece of 
evidence.)

The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows or fails to show on the 
claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not specifically 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran.)

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.

Service medical records are unremarkable with regard to 
hearing problems both at enlistment and at discharge.  The 
veteran noted, at the time of induction in September 1961, a 
history of "ear, nose, and throat" trouble.  He also noted 
on the same medical history document that dust from his 
previous occupation as a stone cutter bothered his nose and 
throat. 

The post service medical evidence includes the report of a 
November 2005 private medical examination.  The physician 
made a notation of hearing loss.  The physician noted that 
the veteran requested a letter indicating a "strong 
possibility the HL began . . . service in the military."  
The report of the examination is not clear as to whether the 
examiner expressed an opinion as to the etiology of the 
veteran's hearing loss.

However, the evidence also includes a January 2006 VA 
audiological examination.   Test results indicated "mild to 
profound sensorineural loss for the right ear and a mild to 
moderately-severe sensorineural loss for the left ear."  
After reviewing all medical records in the claims file and 
after the audiological tests, the physician noted that the 
"hearing loss is less likely than not related to military 
noise exposure."

Documentation of the presence of hearing loss was not made 
for many years following discharge.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the absence of 
supporting evidence for such a long period of time weighs 
against the claims.

As noted above, it is not clear what the opinion of the 
private physician was concerning the veteran's hearing loss.  
Regardless the VA examiner reviewed the entire claims file, 
which included records that the private physician was not 
able to access, and performed additional testing.  The Board 
is therefore persuaded by the opinion of the VA examiner.  
Therefore, because the veteran has not established, by 
competent and probative evidence, a nexus between any current 
hearing loss and his service, the Board must deny this claim.




Tinnitus:

A review of the service medical records does not reveal a 
history of tinnitus prior to service or during service.  
Personnel records show assignment to an artillery unit in-
service.

The post service medical records include a report by a 
private physician in November 2005 and a VA audiological 
examination in January 2006.  The focus of both examinations 
was the veteran's hearing loss and tinnitus. The records from 
the aforementioned private medical exam made reference to the 
veteran having tinnitus but did not clearly establish a 
connection to the veteran's service.  In the subsequent VA 
examination the physician noted that it was "impossible to 
determine without speculation whether [the veteran's] 
tinnitus is related to military noise exposure." 

 Based on the inconclusive examination and the nature of his 
duties with the artillery, and particularly with resolution 
of all reasonable doubt in favor of the veteran, the Board 
concludes that service connection for the veteran's tinnitus 
is warranted.  


ORDER

Service connection for bilateral hearing loss is denied. To 
this extent, this appeal is denied.

Service connection for tinnitus is granted.  To this extent, 
this appeal is allowed.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


